 



Exhibit 10.1
 
2008 Performance Plan
of
The Goodyear Tire & Rubber Company
 

1.   PURPOSE.

 
The purposes of the 2008 Performance Plan of The Goodyear Tire & Rubber Company
(the “Plan”) are to advance the interests of the Company and its shareholders by
strengthening the ability of the Company to attract, retain and reward highly
qualified officers and other employees, to motivate officers and other selected
employees to achieve business objectives established to promote the long term
growth, profitability and success of the Company, and to encourage ownership of
the Common Stock of the Company by participating officers, other selected
employees and directors. The Plan authorizes performance based stock and cash
incentive compensation in the form of stock options, stock appreciation rights,
restricted stock, restricted stock units, performance grants and awards, and
other stock-based grants and awards.
 

2.   DEFINITIONS.

 
For the purposes of the Plan, the following terms shall have the following
meanings:
 
(a) “AWARD” means any Stock Option, Stock Appreciation Right, Restricted Stock
Grant, Performance Grant, Stock-Based Grant, or any other right, interest or
option relating to shares of Common Stock or other property (including cash)
granted pursuant to the Plan.
 
(b) “BOARD OF DIRECTORS” means the Board of Directors of the Company.
 
(c) “CHANGE IN CONTROL” has the meaning set forth in Section 13(b) hereof.
 
(d) “CODE” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.
 
(e) “COMMITTEE” means the committee of the Board of Directors established and
constituted as provided in Section 5 of the Plan.
 
(f) “COMMON STOCK” means the common stock, without par value, of the Company, or
any security issued by the Company in substitution or exchange therefor or in
lieu thereof.
 
(g) “COMMON STOCK EQUIVALENT” means a Unit (or fraction thereof, if authorized
by the Committee) substantially equivalent to a hypothetical share of Common
Stock, credited to a Participant and having a value at any time equal to the
Fair Market Value of a share of Common Stock (or such fraction thereof) at such
time.
 
(h) “COMPANY” means The Goodyear Tire & Rubber Company, an Ohio corporation, or
any successor corporation.
 
(i) “DATE OF GRANT” means the date as of which an Award is determined to be
effective as designated in a resolution by the Committee and is granted pursuant
to the Plan. The Date of Grant shall not be earlier than the date of the
resolution and action therein by the Committee.
 
(j) “DIRECTOR” means any individual who is a member of the Board of Directors
and who is not an Employee at the relevant time.
 
(k) “DIVIDEND EQUIVALENT” means, in respect of a Common Stock Equivalent or a
Restricted Stock Unit and with respect to each dividend payment date for the
Common Stock, an amount equal to the cash dividend on one share of Common Stock
payable on such dividend payment date.
 
(l) “EMPLOYEE” means any individual, including any officer of the Company, who
is on the active payroll of the Company or a Subsidiary at the relevant time.
 
(m) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.
 
(n) “FAIR MARKET VALUE” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing market price of the
Common Stock reported on the New York Stock Exchange Composite Transactions tape
on such date, or, if the Common Stock was not traded on such date, on the next


A-1



--------------------------------------------------------------------------------



 



preceding day on which sales of shares of the Common Stock were reported on the
New York Stock Exchange Composite Transactions tape.
 
(o) “INCENTIVE STOCK OPTION” means any option to purchase shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan that is intended to
be and is specifically designated as an “incentive stock option” within the
meaning of Section 422(b) of the Code.
 
(p) “NON-QUALIFIED STOCK OPTION” means any option to purchase shares of Common
Stock granted pursuant to the provisions of Section 6 of the Plan that is not an
Incentive Stock Option.
 
(q) “PARTICIPANT” means any Employee or Director who receives a grant or Award
under the Plan.
 
(r) “PERFORMANCE AWARD” has the meaning set forth in Section 9(a) hereof.
 
(s) “PERFORMANCE GOALS” mean, with respect to any applicable grant made pursuant
to the Plan, the one or more targets, goals or levels of attainment required to
be achieved in terms of the specified Performance Measure during the specified
Performance Period, all as set forth in the related grant agreement.
 
(t) “PERFORMANCE GRANT” means a grant made pursuant to Section 9 of the Plan,
the Award of which is contingent on the achievement of specific Performance
Goals during a Performance Period, determined using a specific Performance
Measure, all as specified in the grant agreement relating thereto.
 
(u) “PERFORMANCE MEASURE” means, with respect to any applicable grant made
pursuant to the Plan, one or more of the criteria selected by the Committee
pursuant to Section 9(c) of the Plan for the purpose of establishing, and
measuring attainment of, Performance Goals for a Performance Period in respect
of such grant, as provided in the related grant agreement.
 
(v) “PERFORMANCE PERIOD” means, with respect to any applicable grant made
pursuant to the Plan, the one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select during which the
attainment of one or more Performance Goals will be measured to determine
whether, and the extent to which, a Participant is entitled to receive payment
of an Award pursuant to such grant.
 
(w) “PLAN” means this 2008 Performance Plan of the Company, as set forth herein
and as hereafter amended from time to time in accordance with the terms hereof.
 
(x) “PRIOR AWARD” means any award or grant made pursuant to a Prior Plan that is
outstanding and unexercised on the date of adoption of the Plan.
 
(y) “PRIOR PLAN” means the Company’s 1997 Performance Incentive Plan, 2002
Performance Plan or 2005 Performance Plan, as amended from time to time in
accordance with the terms thereof.
 
(z) “QUALIFIED PERFORMANCE-BASED AWARD” means any Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.
 
(aa) “RESTRICTED STOCK” means shares of Common Stock issued pursuant to a
Restricted Stock Grant under Section 8 of the Plan so long as such shares remain
subject to the restrictions and conditions specified in the grant agreement
pursuant to which such Restricted Stock Grant is made.
 
(bb) “RESTRICTED STOCK GRANT” means a grant made pursuant to the provisions of
Section 8 of the Plan.
 
(cc) “RESTRICTED STOCK UNIT” means a Unit issued pursuant to a Restricted Stock
Grant under Section 8 of the Plan so long as such Unit remains subject to the
restrictions and conditions specified in the grant agreement pursuant to which
such Restricted Stock Grant is made.
 
(dd) “STOCK APPRECIATION RIGHT” means a grant in the form of a right to benefit
from the appreciation of the Common Stock made pursuant to Section 7 of the
Plan.
 
(ee) “STOCK-BASED GRANT” has the meaning set forth in Section 10(a) hereof.
 
(ff) “STOCK OPTION” means and includes any Non-Qualified Stock Option and any
Incentive Stock Option granted pursuant to Section 6 of the Plan.
 
(gg) “SUBSIDIARY” means any corporation or entity in which the Company directly
or indirectly owns or controls securities having a majority of the voting power
of such corporation or entity; provided, however, that (i) for purposes of
determining whether any Employee may be a Participant with respect to any grant
of Incentive


A-2



--------------------------------------------------------------------------------



 



Stock Options, the term “Subsidiary” has the meaning given to such term in
Section 424 of the Code, as interpreted by the regulations thereunder and
applicable law; and (ii) for purposes of determining whether any individual may
be a Participant with respect to any grant of Stock Options or Stock
Appreciation Rights that are intended to be exempt from Section 409A of the
Code, the term “Subsidiary” means any corporation or other entity as to which
the Company is an “eligible issuer of service recipient stock” (within the
meaning of Section 409A of the Code).
 
(hh) “SUBSTITUTE AWARDS” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.
 
(ii) “UNIT” means a bookkeeping entry used by the Company to record and account
for the grant, settlement or, if applicable, deferral of an Award until such
time as such Award is paid, canceled, forfeited or terminated, as the case may
be, which, except as otherwise specified by the Committee, shall be equal to one
Common Stock Equivalent.
 

3.   EFFECTIVE DATE; TERM.

 
(a) EFFECTIVE DATE.  The Plan shall be effective on April 8, 2008, upon approval
by the shareholders of the Company at the 2008 annual meeting of shareholders or
any adjournments thereof and the Board of Directors.
 
(b) TERM.  The Plan shall remain in effect until April 8, 2018, unless sooner
terminated by the Board of Directors. Termination of the Plan shall not affect
grants and Awards then outstanding.
 

4.   SHARES OF COMMON STOCK SUBJECT TO PLAN.

 
(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.  The maximum
aggregate number of shares of Common Stock which may be granted pursuant to
Awards under the Plan, subject to Sections 4(b) and 4(c) of the Plan, shall be
eight million (8,000,000). Any shares of Common Stock that are subject to Awards
of Stock Options or Stock Appreciation Rights shall be counted against this
limit as one (1) share of Common Stock for every one (1) share of Common Stock
granted. Any shares of Common Stock that are subject to Awards other than Stock
Options or Stock Appreciation Rights shall be counted against this limit as
1.61 shares of Common Stock for every one (1) share of Common Stock granted. The
shares of Common Stock which may be issued under the Plan may be authorized and
unissued shares or issued shares reacquired by the Company. No fractional share
of Common Stock shall be issued under the Plan. Awards of fractional shares of
Common Stock, if any, shall be settled in cash. Notwithstanding the limitations
imposed upon the vesting of Awards elsewhere in the Plan, those vesting
limitations shall not be applicable to up to a maximum aggregate number of
shares of Common Stock granted pursuant to Awards under the Plan of
400,000 shares.
 
(b) CHARGING OF SHARES.  Shares of Common Stock subject to an Award or a Prior
Award that expires according to its terms or is forfeited, terminated, canceled
or surrendered, in each case, without having been exercised or is settled, or
can be paid only, in cash, with respect to Awards under the Plan, will be
available again for grant under the Plan, without reducing the number of shares
of Common Stock that may be subject to Awards or that are available for the
grant of Awards under the Plan and, with respect to Prior Awards under a Prior
Plan, will become available for grant under the Plan, thereby increasing the
number of shares of Common Stock that may be subject to Awards or that are
available for the grant of Awards under the Plan. In no event shall (i) any
shares of Common Stock subject to a stock option that is canceled upon the
exercise of a tandem stock appreciation right, (ii) any shares of Common Stock
subject to an Award or a Prior Award that is surrendered in payment of the
exercise price of a stock option or in payment of taxes associated with an Award
or a Prior Award, or (iii) any shares of Common Stock subject to a stock
appreciation right that are not issued in connection with the stock settlement
of the stock appreciation right upon the exercise thereof become available for
grant under the Plan pursuant to this paragraph. Any shares of Common Stock that
become available for grant pursuant to this paragraph shall be added back as
(i) one (1) share of Common Stock if such shares were subject to Stock Options
or Stock Appreciation Rights granted under the Plan or were subject to stock
options or stock appreciation rights granted under a Prior Plan, and (ii) as
1.61 shares of Common Stock if such shares were subject to Awards other than
Stock Options or Stock Appreciation Rights granted under the Plan or were
subject to Prior Awards other than stock options or stock appreciation rights
granted under a Prior Plan.
 
Any Substitute Awards granted by the Company will not reduce the number of
shares of Common Stock available for Awards under the Plan and will not count
against the limits specified in Section 4(a) above.


A-3



--------------------------------------------------------------------------------



 



Units that represent deferred compensation, and shares of Common Stock issued in
payment of deferred compensation, will not reduce the number of shares of Common
Stock that may be subject to Awards or that are available for the grant of
Awards under the Plan, except to the extent of matching or other related grants
by the Company or any discount in the price used to convert the deferred
compensation into Units or shares of Common Stock.
 
(c) ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE.  In the event of a merger,
consolidation, acquisition of property or shares, stock rights offering,
liquidation, disaffiliation, or similar event affecting the Company or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
of Directors may in its discretion make such substitutions or adjustments as it
deems appropriate and equitable to prevent dilution or enlargement of the rights
of Participants to (A) the aggregate number and kind of shares of Common Stock
reserved for issuance and delivery under the Plan, (B) the various maximum share
limitations applicable to certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of shares of
Common Stock subject to outstanding Awards; and (D) the exercise price of
outstanding Stock Options and Stock Appreciation Rights. In the event of a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination,
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board of Directors shall make
such equitable substitutions or adjustments to prevent dilution or enlargement
of the rights of Participants to (A) the aggregate number and kind of shares of
Common Stock reserved for issuance and delivery under the Plan, (B) the various
maximum share limitations applicable to certain types of Awards and upon the
grants to individuals of certain types of Awards, (C) the number and kind of
shares of Common Stock subject to outstanding Awards; and (D) the exercise price
of outstanding Stock Options and Stock Appreciation Rights. In the case of
Corporate Transactions, such adjustments may include, without limitation, the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board of Directors in its sole
discretion. In no event shall any adjustment be required under this Section 4(c)
if the Committee determines that such action could cause an Award to fail to
satisfy the conditions of an applicable exception from the requirements of
Section 409A of the Code or otherwise could subject a Participant to the
additional tax imposed under Section 409A in respect of an outstanding Award.
Moreover, any adjustment to the number of shares of Common Stock specified in
Section 6(b)(i) will be made only if and to the extent that such adjustment
would not cause any Stock Option intended to qualify as an Incentive Stock
Option to fail so to qualify.
 
(d) AWARDS TO DIRECTORS.  On the first business day of each calendar quarter,
commencing October 1, 2008, the Company shall make Restricted Stock Grants, of
the types and with the terms and conditions as are permitted by the Plan and
determined by the Committee, with a value of $23,750 to each Director who is
then a member of the Board of Directors.
 

5.   ADMINISTRATION.

 
(a) THE COMMITTEE.  The Plan shall be administered by the Committee to be
appointed from time to time by the Board of Directors and comprised of not less
than three of the then members of the Board of Directors who qualify as
“non-employee directors” within the meaning of Rule 16b-3 promulgated under the
Exchange Act, as “outside directors” within the meaning of Section 162(m) of the
Code, and as “independent directors” for purposes of the rules and regulations
of the New York Stock Exchange. Members of the Committee shall serve at the
pleasure of the Board of Directors. The Board of Directors may from time to time
remove members from, or add members to, the Committee. A majority of the members
of the Committee shall constitute a quorum for the transaction of business and
the acts of a majority of the members present at any meeting at which a quorum
is present shall be the acts of the Committee. Any one or more members of the
Committee may participate in a meeting by conference telephone or similar means
where all persons participating in the meeting can hear and speak to each other,
which participation shall constitute presence in person at such meeting. Action
approved in writing by a majority of the members of the Committee then serving
shall be fully as effective as if the action had been taken by a vote at a
meeting duly called and held. The Company shall make grants and effect Awards
under the Plan in accordance with the terms and conditions specified by the
Committee, which terms and conditions shall be set forth in grant agreements
and/or other instruments in such forms as the Committee shall approve.
 
(b) COMMITTEE POWERS.  The Committee shall have full power and authority to
operate and administer the Plan in accordance with its terms. The powers of the
Committee include, but are not limited to, the power to: (i) select Participants
from among the Employees and Directors; (ii) establish the types of, and the
terms and conditions of, all grants and Awards made under the Plan, subject to
any applicable limitations set forth in, and consistent with the express terms
of, the Plan; (iii) make grants of and pay or otherwise effect Awards subject
to,


A-4



--------------------------------------------------------------------------------



 



and consistent with, the express provisions of the Plan; (iv) establish
Performance Goals, Performance Measures and Performance Periods, subject to, and
consistent with, the express provisions of the Plan; (v) reduce the amount of
any grant or Award; (vi) prescribe the form or forms of grant agreements and
other instruments evidencing grants and Awards under the Plan; (vii) pay and to
defer payment of Awards on such terms and conditions, not inconsistent with the
express terms of the Plan, as the Committee shall determine; (viii) direct the
Company to make conversions, accruals and payments pursuant to the Plan;
(ix) construe and interpret the Plan and make any determination of fact incident
to the operation of the Plan; (x) promulgate, amend and rescind rules and
regulations relating to the implementation, operation and administration of the
Plan; (xi) adopt such modifications, procedures and subplans as may be necessary
or appropriate to comply with the laws of other countries with respect to
Participants or prospective Participants employed in such other countries;
(xii) delegate to other persons the responsibility for performing administrative
or ministerial acts in furtherance of the Plan; (xiii) delegate to one or more
officers (as that term is defined in Rule 16a-1(f) under the Exchange Act) of
the Company the ability to make Awards under the Plan, provided that no such
Awards may be made to officers or Directors; (xiv) engage the services of
persons and firms, including banks, consultants and insurance companies, in
furtherance of the Plan’s activities; and (xv) make all other determinations and
take all other actions as the Committee may deem necessary or advisable for the
administration and operation of the Plan.
 
(c) COMMITTEE’S DECISIONS FINAL.  Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of the Plan, and of any grant agreement, shall be final, conclusive
and binding upon all Participants, and all persons claiming through
Participants, affected thereby.
 
(d) ADMINISTRATIVE ACCOUNTS.  For the purpose of accounting for Awards deferred
as to payment, the Company shall establish bookkeeping accounts expressed in
Units bearing the name of each Participant receiving such Awards. Each account
shall be unfunded, unless otherwise determined by the Committee in accordance
with Section 15(d) of the Plan.
 
(e) CERTIFICATIONS.  In respect of each grant under the Plan of a Qualified
Performance-Based Award, the provisions of the Plan and the related grant
agreement shall be construed to confirm such intent, and to conform to the
requirements of Section 162(m) of the Code, and the Committee shall certify in
writing (which writing may include approved minutes of a meeting of the
Committee) that the applicable Performance Goal(s), determined using the
Performance Measure specified in the related grant agreement, was attained
during the relevant Performance Period at a level that equaled or exceeded the
level required for the payment of such Award in the amount proposed to be paid
and that such Award does not exceed any applicable Plan limitation.
 

6.   STOCK OPTIONS.

 
(a) IN GENERAL.  Options to purchase shares of Common Stock may be granted under
the Plan and may be Incentive Stock Options or Non-Qualified Stock Options. All
Stock Options shall be subject to the terms and conditions of this Section 6 and
shall contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee shall determine. Stock Options
may be granted in addition to, or in tandem with or independent of, Stock
Appreciation Rights or other grants and Awards under the Plan.
 
(b) ELIGIBILITY AND LIMITATIONS.  Any Employee or Director may be granted Stock
Options. The Committee shall determine, in its discretion, the Employees and
Directors to whom Stock Options will be granted, the timing of such grants, and
the number of shares of Common Stock subject to each Stock Option granted;
provided, that (i) the maximum aggregate number of shares of Common Stock which
may be issued and delivered upon the exercise of Incentive Stock Options shall
be eight million (8,000,000), (ii) the maximum number of shares of Common Stock
in respect of which Stock Options may be granted to any single Participant
during any calendar year shall be 500,000, (iii) Incentive Stock Options may
only be granted to Employees, and (iv) in respect of Incentive Stock Options,
the aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the shares of Common Stock with respect to which an
Incentive Stock Option becomes exercisable for the first time by an Employee
during any calendar year shall not exceed $100,000, or such other limit as may
be required by the Code, except that, if authorized by the Committee and
provided for in the related grant agreement, any portion of any Incentive Stock
Option that cannot be exercised as such because of this limitation will be
converted into and exercised as a Non-Qualified Stock Option. In no event,
without the approval of the Company’s shareholders, shall any Stock Option
(i) be granted to a Participant in exchange for the Participant’s agreement to
the cancellation of one or more Stock Options then held by such Participant if
the exercise price of the new grant is lower than the exercise price of the
grant to be cancelled, (ii) be amended to reduce the exercise price, or (iii) be
cancelled in exchange for another Award or a cash payment. The immediately
preceding sentence is intended to


A-5



--------------------------------------------------------------------------------



 



prohibit the repricing of “underwater” Stock Options without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Section 4(c) of the Plan.
 
(c) OPTION EXERCISE PRICE.  The per share exercise price of each Stock Option
granted under the Plan shall be determined by the Committee prior to or at the
time of grant, but in no event shall the per share exercise price of any Stock
Option be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant of such Stock Option, except for Substitute Awards provided for in
Section 15(b) of the Plan.
 
(d) OPTION TERM.  The term of each Stock Option shall be fixed by the Committee;
except that in no event shall the term of any Stock Option exceed ten years from
the Date of Grant.
 
(e) EXERCISABILITY.  A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at the Date of Grant; provided, however, that no Stock Option shall be
exercisable during the first six months after the Date of Grant. No Stock Option
may be exercised unless the holder thereof is at the time of such exercise an
Employee or Director and has been continuously an Employee or Director since the
Date of Grant, except that the Committee may permit the exercise of any Stock
Option for any period following the Participant’s termination of employment not
in excess of the original term of the Stock Option on such terms and conditions
as it shall deem appropriate and specify in the related grant agreement.
 
(f) METHOD OF EXERCISE.  A Stock Option may be exercised, in whole or in part,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the exercise price in cash or, if permitted by the terms of
the related grant agreement or otherwise approved in advance by the Committee,
in shares of Common Stock to be delivered upon exercise or already owned by the
Participant, valued at the Fair Market Value of the Common Stock on the date of
exercise.
 

7.   STOCK APPRECIATION RIGHTS.

 
(a) IN GENERAL.  Stock Appreciation Rights in respect of shares of Common Stock
may be granted under the Plan alone, in tandem with, in addition to or
independent of a Stock Option or other grant or Award under the Plan. A Stock
Appreciation Right entitles a Participant to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the Fair Market Value of a share of Common Stock on the Date of
Grant of the Stock Appreciation Right, or such other higher price as may be set
by the Committee, multiplied by the number of shares of Common Stock with
respect to which the Stock Appreciation Right shall have been exercised.
 
(b) ELIGIBILITY AND LIMITATIONS.  Any Employee or Director may be granted Stock
Appreciation Rights. The Committee shall determine, in its discretion, the
Employees and Directors to whom Stock Appreciation Rights will be granted, the
timing of such grants and the number of shares of Common Stock in respect of
which each Stock Appreciation Right is granted; provided that the maximum number
of shares of Common Stock in respect of which Stock Appreciation Rights may be
granted to any single Participant during any calendar year shall be 500,000. In
no event, without the approval of the Company’s shareholders, shall any Stock
Appreciation Right (i) be granted to a Participant in exchange for the
Participant’s agreement to the cancellation of one or more Stock Appreciation
Rights then held by such Participant if the exercise price of the new grant is
lower than the exercise price of the grant to be cancelled, (ii) be amended to
reduce the exercise price, or (iii) be cancelled in exchange for another Award
or a cash payment. The immediately preceding sentence is intended to prohibit
the repricing of “underwater” Stock Appreciation Rights without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Section 4(c) of the Plan.
 
(c) EXERCISABILITY; EXERCISE; FORM OF PAYMENT.  A Stock Appreciation Right may
be exercised by a Participant at such time or times and in such manner as shall
be authorized by the Committee and set forth in the related grant agreement,
except that in no event shall a Stock Appreciation Right be exercisable within
the first six months after the Date of Grant or shall the term of any Stock
Appreciation Right exceed ten years from the Date of Grant. The Committee may
provide that a Stock Appreciation Right shall be automatically exercised on one
or more specified dates. No Stock Appreciation Right may be exercised unless the
holder thereof is at the time of exercise an Employee or Director and has been
continuously an Employee or Director since the Date of Grant, except that the
Committee may permit the exercise of any Stock Appreciation Right for any period
following the Participant’s termination of employment not in excess of the
original term of the Stock Appreciation Right on such terms and conditions as it
shall deem appropriate and specify in the related grant agreement. A Stock
Appreciation Right may be exercised, in whole or in part, by giving the Company
a written notice specifying the number of shares of Common Stock in respect of
which the Stock Appreciation Right is to be exercised. Stock Appreciation Rights
may


A-6



--------------------------------------------------------------------------------



 



be paid upon exercise in cash, in shares of Common Stock, or in any combination
of cash and shares of Common Stock as determined by the Committee. With respect
to any Stock Appreciation Rights granted in tandem with a Stock Option, the
tandem Stock Appreciation Rights may be exercised only at a time when the
related Stock Option is also exercisable and at a time when the “spread” is
positive, and by surrender of the related Stock Option for cancellation.
 

8.   RESTRICTED STOCK GRANTS.

 
(a) IN GENERAL.  A Restricted Stock Grant is the issue of shares of Common Stock
or Units in the name of an Employee or Director, which issuance is subject to
such terms and conditions as the Committee shall deem appropriate, including,
without limitation, restrictions on the sale, assignment, transfer or other
disposition of such shares or Units and the requirement that the Employee or
Director forfeit such shares or Units back to the Company (i) upon termination
of employment for specified reasons within a specified period of time, (ii) if
any specified Performance Goals are not achieved during a specified Performance
Period, or (iii) if such other conditions as the Committee may specify are not
satisfied.
 
(b) ELIGIBILITY AND LIMITATIONS.  Any Employee or Director may receive a
Restricted Stock Grant. The Committee, in its sole discretion, shall determine
whether a Restricted Stock Grant shall be made, the Employee or Director to
receive the Restricted Stock Grant, whether the Restricted Stock Grant will
consist of Restricted Stock or Restricted Stock Units, or both, and the
conditions and restrictions imposed on the Restricted Stock Grant. The maximum
aggregate number of shares of Common Stock which may be issued to any single
Participant as Restricted Stock or Restricted Stock Units that are subject to
the attainment of Performance Goals during any calendar year shall not exceed
100,000.
 
(c) RESTRICTION PERIOD.  Restricted Stock Grants shall provide that in order for
a Participant to receive shares of Common Stock or Units free of restrictions,
the Participant must remain an Employee or Director of the Company or its
Subsidiaries for a period of time specified by the Committee (the “Restriction
Period”). The Committee may also establish one or more Performance Goals that
are required to be achieved during one or more Performance Periods within the
Restriction Period as a condition to the lapse of the restrictions. Except for
Substitute Awards, upon a Change in Control, and in certain limited situations
(including the death, disability or retirement of the Participant), Restricted
Stock Grants subject solely to the continued service of the Participant shall
have a Restriction Period of not less than three (3) years from the Date of
Grant. The Committee, in its sole discretion, may provide for the pro rata lapse
of restrictions in installments during the Restriction Period. Restricted Stock
Grants subject to the achievement of one or more Performance Goals shall have a
minimum Restriction Period of one year.
 
(d) RESTRICTIONS.  The following restrictions and conditions shall apply to each
Restricted Stock Grant during the Restriction Period: (i) the Participant may
not sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose
of or realize on the shares of Common Stock or Units subject to the Restricted
Stock Grant; and (ii) the shares of the Common Stock issued as Restricted Stock
or the Restricted Stock Units shall be forfeited to the Company if the
Participant for any reason ceases to be an Employee or Director prior to the end
of the Restriction Period, except due to circumstances specified in the related
grant agreement or otherwise approved by the Committee. Unless otherwise
directed by the Committee, (i) all certificates representing shares of
Restricted Stock will be held in custody by the Company until all restrictions
thereon have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares of Common Stock, or (ii) all uncertificated shares of
Restricted Stock will be held at the Company’s transfer agent in book entry form
with appropriate restrictions relating to the transfer of such shares of
Restricted Stock. The Committee may, in its sole discretion, include such other
restrictions and conditions as it may deem appropriate.
 
(e) PAYMENT.  Upon expiration of the Restriction Period and if all conditions
have been satisfied and any applicable Performance Goals attained, the shares of
the Restricted Stock will be made available to the Participant or the Restricted
Stock Units will be vested in the account of the Participant, free of all
restrictions; provided, that the Committee may, in its discretion, require
(i) the further deferral of any Restricted Stock Grant beyond the initially
specified Restriction Period, (ii) that the Restricted Stock or Restricted Stock
Units be retained by the Company, and (iii) that the Participant receive a cash
payment in lieu of unrestricted shares of Common Stock or Units.
 
(f) RIGHTS AS A SHAREHOLDER.  A Participant shall have, with respect to shares
of Restricted Stock, all of the rights of a shareholder of the Company,
including the right to vote the shares and, unless otherwise determined by the
Committee, receive any cash dividends paid thereon. A Participant shall not
have, with respect to Restricted Stock Units, any voting or other rights of a
shareholder of the Company, but unless otherwise determined by the


A-7



--------------------------------------------------------------------------------



 



Committee shall have the right to receive Dividend Equivalents. Stock dividends
distributed with respect to shares of Restricted Stock or Restricted Stock Units
shall be treated as additional shares or Units, as the case may be, under the
Restricted Stock Grant and shall be subject to the restrictions and other terms
and conditions set forth therein.
 

9.   PERFORMANCE GRANTS AND AWARDS.

 
(a) ELIGIBILITY AND TERMS.  The Committee may grant to Employees the prospective
contingent right, expressed in Units, to receive payments of shares of Common
Stock, cash or any combination thereof, with each Unit equivalent in value to
one share of Common Stock, or equivalent to such other value or monetary amount
as may be designated or established by the Committee (“Performance Grants”),
based upon Company performance over a specified Performance Period. The
Committee shall, in its sole discretion, determine the Employees eligible to
receive Performance Grants. At the time each Performance Grant is made, the
Committee shall establish the Performance Period, the Performance Measures and
the Performance Goals in respect of such Performance Grant. The number of shares
of Common Stock and/or the amount of cash earned and payable in settlement of a
Performance Grant shall be determined at the end of the Performance Period (a
“Performance Award”).
 
(b) LIMITATIONS ON GRANTS AND AWARDS.  With respect to share-based Performance
Grants, the maximum number of shares which may be the subject of Performance
Grants made to any single Participant during any calendar year shall be 200,000.
With respect to cash-based Performance Grants, the maximum amount any single
Participant may receive during any calendar year as Performance Awards pursuant
to Performance Grants shall not exceed $15 million ($15,000,000), determined
using the maximum amount of cash that may be earned and payable as of the last
day of the applicable Performance Period or Periods or as of the date or dates
of payment thereof, whichever is higher.
 
(c) PERFORMANCE GOALS, PERFORMANCE MEASURES AND PERFORMANCE PERIODS.  Each
Performance Grant shall provide that, in order for a Participant to receive an
Award of all or a portion of the Units subject to such Performance Grant, the
Company must achieve certain Performance Goals over a designated Performance
Period having a minimum duration of one year, with attainment of one or more
Performance Goals determined using one or more specific Performance Measures.
The Performance Goals and Performance Period shall be established by the
Committee in its sole discretion. The Committee shall establish one or more
Performance Measures for each Performance Period for determining the portion of
the Performance Grant which will be earned or forfeited based on the extent to
which the Performance Goals are achieved or exceeded. The term Performance
Measures includes one or more of the criteria established pursuant to the Plan
for Participants who have received Performance Grants or, when so determined by
the Committee, Restricted Stock, Restricted Stock Units, or other Stock-Based
Grants. The Performance Measures applicable to any Qualified Performance-Based
Award will be based on specified levels of or growth in one or more of the
following criteria: (i) cumulative net income per share; (ii) cumulative net
income; (iii) return on sales; (iv) total shareholder return; (v) return on
assets; (vi) economic value added; (vii) cash flow; (viii) return on equity;
(ix) cumulative operating income (which shall equal consolidated sales minus
cost of goods sold and selling, administrative and general expense);
(x) operating income; and (xi) return on invested capital. The Performance
Measures may be calculated before or after taxes, interest, depreciation,
amortization, discontinued operations, effect of accounting changes, acquisition
expenses, restructuring expenses, extraordinary items, non-operating items or
unusual charges, as determined by the Committee at the time the Performance
Measures are established. Performance Goals may be established on a
corporate-wide basis, with respect to one or more business units, divisions,
subsidiaries or business segments and in either absolute terms or relative to
the performance of one or more comparable companies or an index covering
multiple companies. Performance Goals may include minimum, maximum and target
levels of performance, with the size of Performance Award based on the level
attained. Once established by the Committee and specified in the grant
agreement, and if and to the extent provided in or required by the grant
agreement, the Performance Goals and the Performance Measure in respect of any
Qualified Performance-Based Award (including any Performance Grant, Restricted
Stock Grant or Stock-Based Grant that requires the attainment of Performance
Goals as a condition to the Award) shall not be changed. The Committee may, in
its discretion, eliminate or reduce (but not increase) the amount of any
Qualified Performance-Based Award that otherwise would be payable to a
Participant upon attainment of the Performance Goals.
 
(d) FORM OF GRANTS.  Performance Grants may be made on such terms and conditions
not inconsistent with the Plan, and in such form or forms, as the Committee may
from time to time approve. Performance Grants may be made alone, in addition to,
in tandem with, or independent of other grants and Awards under the Plan.
Subject to the terms of the Plan, the Committee shall, in its discretion,
determine the number of Units subject to each Performance Grant made to a
Participant and the Committee may impose different terms and conditions on


A-8



--------------------------------------------------------------------------------



 



any particular Performance Grant made to any Participant. The Performance Goals,
the Performance Period or Periods, and the Performance Measures applicable to a
Performance Grant shall be set forth in the relevant grant agreement.
 
(e) PAYMENT OF AWARDS.  Each Participant shall be entitled to receive payment in
an amount equal to the aggregate Fair Market Value (if the Unit is equivalent to
a share of Common Stock), or such other value as the Committee shall specify, of
the Units earned in respect of such Performance Award. Payment in settlement of
a Performance Award may be made in shares of Common Stock, in cash, or in any
combination of Common Stock and cash, and at such time or times, as the
Committee, in its discretion, shall determine.
 

10.   OTHER STOCK-BASED GRANTS AND AWARDS.

 
(a) IN GENERAL.  The Committee may make other grants and Awards pursuant to
which Common Stock is, or in the future may be, acquired by Participants, and
other grants and Awards to Participants denominated in Common Stock Equivalents
or other Units (“Stock-Based Grants”). Such Stock-Based Grants may be made
alone, in addition to, in tandem with, or independent of other grants and Awards
under the Plan.
 
(b) ELIGIBILITY AND TERMS.  The Committee may make Stock-Based Grants to
Employees or Directors. Subject to the provisions of the Plan, the Committee
shall have authority to determine the Employees and Directors to whom, and the
time or times at which, Stock-Based Grants will be made, the number of shares of
Common Stock, if any, to be subject to or covered by each Stock-Based Grant, and
any and all other terms and conditions of each Stock-Based Grant.
 
(c) LIMITATIONS.  No single Participant shall receive more than 50,000 shares of
Common Stock in settlement of Stock-Based Awards that are subject to the
attainment of Performance Goals during any calendar year.
 
(d) FORM OF GRANTS; PAYMENT OF AWARDS.  Stock-Based Grants may be made in such
form or forms and on such terms and conditions, including the attainment of
specific Performance Goals, as the Committee, in its discretion, shall approve.
Payment of Stock-Based Awards may be made in cash, in shares of Common Stock, or
in any combination of cash and shares of Common Stock, and at such time or
times, as the Committee, in its discretion, shall determine.
 

11.   DEFERRALS.

 
To the extent permitted by Section 409A of the Code, the Committee may, whether
at the time of grant or at anytime thereafter prior to payment or settlement,
require a Participant to defer, or permit (subject to such conditions as the
Committee may from time to time establish) a Participant to elect to defer,
receipt of all or any portion of any payment of cash or shares of Common Stock
that would otherwise be due to such Participant in payment or settlement of any
Award under the Plan. If any such deferral is required by the Committee (or is
elected by the Participant with the permission of the Committee), the Committee
shall establish rules and procedures for such payment deferrals. The Committee
may provide for the payment or crediting of interest, at such rate or rates as
it shall in its discretion deem appropriate, on such deferred amounts credited
in cash and the payment or crediting of Dividend Equivalents in respect of
deferred amounts credited in Common Stock Equivalents or Restricted Stock Units.
Deferred amounts may be paid in a lump sum or in installments in the manner and
to the extent permitted, and in accordance with rules and procedures
established, by the Committee. This Section 11 shall not apply to any grant of
Stock Options or Stock Appreciation Rights that are intended to be exempt from
Section 409A of the Code.
 

12.   NON-TRANSFERABILITY OF GRANTS AND AWARDS.

 
No grant or Award under the Plan, and no right or interest therein, shall be
(i) assignable, alienable or transferable by a Participant, except by will or
the laws of descent and distribution, or (ii) subject to any obligation, or the
lien or claims of any creditor, of any Participant, or (iii) subject to any
lien, encumbrance or claim of any party made in respect of or through any
Participant, however arising. During the lifetime of a Participant, Stock
Options and Stock Appreciation Rights are exercisable only by, and shares of
Common Stock issued upon the exercise of Stock Options and Stock Appreciation
Rights or in settlement of other Awards will be issued only to, and other
payments in settlement of any Award will be payable only to, the Participant or
his or her legal representative. The Committee may, in its sole discretion,
authorize written designations of beneficiaries and authorize Participants to
designate beneficiaries with the authority to exercise Stock Options and Stock
Appreciation Rights granted to a Participant in the event of his or her death.
Notwithstanding the foregoing, the Committee may, in its sole discretion and on
and subject to such terms and conditions as it shall deem appropriate, which
terms and conditions shall be


A-9



--------------------------------------------------------------------------------



 



set forth in the related grant agreement: (i) authorize a Participant to
transfer all or a portion of any Non-Qualified Stock Option or Stock
Appreciation Right, as the case may be, granted to such Participant; provided,
that in no event shall any transfer be made to any person or persons other than
such Participant’s spouse, children or grandchildren, or a trust or partnership
for the exclusive benefit of one or more such persons, which transfer must be
made as a gift and without any consideration; and (ii) provide for the
transferability of a particular grant or Award pursuant to a qualified domestic
relations order. All other transfers and any retransfer by any permitted
transferee are prohibited and any such purported transfer shall be null and
void. Each Non-Qualified Stock Option or Stock Appreciation Right which becomes
the subject of a permitted transfer (and the Participant to whom it was granted
by the Company) shall continue to be subject to the same terms and conditions as
were in effect immediately prior to such permitted transfer. The Participant
shall remain responsible to the Company for the payment of all withholding taxes
incurred as a result of any exercise of such Stock Option or Stock Appreciation
Right. In no event shall any permitted transfer of a Stock Option, Stock
Appreciation Right or other grant or Award create any right in any party in
respect of any Stock Option, Stock Appreciation Right or other grant or Award,
other than the rights of the qualified transferee in respect of such Stock
Option, Stock Appreciation Right or other grant or Award specified in the
related grant agreement.
 

13.   CHANGE IN CONTROL.

 
(a) EFFECT ON GRANTS.  In the event of a Severance (as defined below) of a
Participant, and notwithstanding any other provision of the Plan or a grant
agreement to the contrary: (i) all Stock Options and Stock Appreciation Rights
then outstanding shall become fully exercisable as of the date of the Severance,
whether or not then exercisable; (ii) all restrictions and conditions in respect
of all Restricted Stock Grants then outstanding shall be deemed satisfied as of
the date of the Severance; and (iii) all Performance Grants and Stock-Based
Grants shall be deemed to have been fully earned, at the target amount of the
award opportunity specified in the grant agreement, as of the date of the
Severance.
 
(b) DEFINITIONS.  As used in the Plan, the following terms shall have the
following meanings (unless otherwise prescribed by the Committee in a grant
agreement):
 

  (1)  “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.     (2)  “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.     (3)  “Cause” means
(1) the continued failure by the Participant to substantially perform the
Participant’s duties with the Company or a Subsidiary (other than any such
failure resulting from the Participant’s incapacity due to physical or mental
illness), (2) the engaging by the Participant in conduct which is demonstrably
injurious to the Company, monetarily or otherwise, (3) the Participant
committing any felony or any crime involving fraud, breach of trust or
misappropriation or (4) any breach or violation of any agreement relating to the
Participant’s employment with the Company or a Subsidiary where the Company or a
Subsidiary, in its discretion, determines that such breach or violation
materially and adversely affects the Company.     (4)  A “Change in Control”
shall be deemed to have occurred if the event set forth in any one of the
following paragraphs shall have occurred:

 

  (i)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 20% or more of (A) the then outstanding shares of Common Stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or  
  (ii)  the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board of Directors (the
“Incumbent Board”): individuals who, on the Effective Date, constitute the Board
of Directors and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, without limitation, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company’s stockholders was
approved or recommended by a vote of at least two-thirds of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or


A-10



--------------------------------------------------------------------------------



 



 

  (iii)  there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation, other
than a merger or consolidation pursuant to which (A) the voting securities of
the Company outstanding immediately prior to such merger or consolidation will
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the outstanding shares of common stock, and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, (B) no Person will become the Beneficial Owner, directly or
indirectly, of securities of the Company or such surviving entity or any parent
thereof representing 20% or more of the outstanding shares of common stock or
the combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation) and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or     (iv)  the stockholders of
the Company approve a plan of complete liquidation or dissolution of the Company
or there is consummated an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, (A) more than 50% of the outstanding shares of common stock, and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of which (or of
any parent of such entity) is owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, (B) in which (or in any parent of such entity) no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the outstanding shares of common stock
resulting from such sale or disposition or the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to such sale
or disposition) and (C) in which (or in any parent of such entity) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors.

 

  (5)  “Effective Date” means the date set forth in Section 3(a) hereof.    
(6)  “Good Reason” means the occurrence without the affected Participant’s
written consent, of any of the following:

 

  (i)  the assignment to the Participant of duties that are materially
inconsistent with the Participant’s position (including, without limitation,
offices or titles), authority, duties or responsibilities immediately prior to a
Change in Control (other than pursuant to a transfer or promotion to a position
of equal or enhanced responsibility or authority) or any other action by the
Company or a Subsidiary which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or a Subsidiary promptly after receipt of notice thereof
given by the Participant, provided, however, that any such assignment or
diminution that is primarily a result of the Company or a Subsidiary no longer
being a publicly traded entity or becoming a subsidiary or division of another
entity shall not be deemed “Good Reason” for purposes of the Plan, except that a
Participant shall have Good Reason if the Company is no longer a publicly traded
entity and, immediately before the Change in Control that caused the Company no
longer to be a publicly traded entity, substantially all of the Participant’s
duties and responsibilities related to public investors or government agencies
that regulate publicly traded entities;     (ii)  change in the location of such
Participant’s principal place of business by more than 50 miles when compared to
the Participant’s principal place of business immediately before a Change in
Control;     (iii)  a reduction in the Participant’s annual base salary or
annual incentive opportunity from that in effect immediately before a Change in
Control;     (iv)  a material increase in the amount of business travel required
of the Participant when compared to the amount of business travel required
immediately before a Change in Control; and     (v)  the failure by any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly


A-11



--------------------------------------------------------------------------------



 



  assume and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place, or to otherwise convert or replace the Awards under the Plan.

 

  (7)  “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(D) and 14(D) thereof, except that such
term shall not include (1) the Company or any of its Affiliates, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.  
  (8)  “Severance” means from the date of a Change in Control until the second
anniversary of the Change in Control, the termination of a Participant’s
employment with the Company or a Subsidiary (A) by the Company or a Subsidiary,
other than for Cause or pursuant to mandatory retirement policies of the Company
or a Subsidiary that existed prior to the Change in Control or (B) by the
Participant for Good Reason.

 
A Participant will not be considered to have incurred a Severance if his or her
employment is discontinued by reason of the Participant’s death or a physical or
mental condition causing such Participant’s inability to substantially perform
his or her duties with the Company or a Subsidiary, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Company or a Subsidiary.
 
A Participant who seeks to terminate employment for Good Reason must provide the
Company or a Subsidiary with thirty days advanced written notice of his or her
intention to terminate employment for Good Reason and shall only be entitled to
terminate employment for Good Reason if the Company or a Subsidiary fails to
cure the alleged Good Reason to the reasonable satisfaction of the Participant
during such thirty-day period.
 

14.   AMENDMENT AND TERMINATION.

 
The Board of Directors may terminate the Plan at any time, except with respect
to grants then outstanding. The Board of Directors may amend the Plan at any
time and from time to time in such respects as the Board of Directors may deem
necessary or appropriate without approval of the shareholders, unless such
approval is necessary in order to comply with applicable laws, including the
Exchange Act and the Code, or the rules and regulations of any securities
exchange on which the Common Stock is listed. In no event may the Board of
Directors amend the Plan without the approval of the shareholders to
(i) increase the maximum number of shares of Common Stock which may be issued
pursuant to the Plan, (ii) increase any limitation set forth in the Plan on the
number of shares of Common Stock which may be issued, or the aggregate value of
Awards which may be made, in respect of any type of grant to any single
Participant during any specified period, (iii) reduce the minimum exercise price
for Stock Options and Stock Appreciation Rights, (iv) change the restrictions on
the repricing of Stock Options or Stock Appreciation Rights contained in the
penultimate sentence of Sections 6(b) or 7(b) of the Plan, or (v) change the
Performance Measure criteria applicable to any Qualified Performance-Based Award
identified in Section 9(c) of the Plan.
 
Subject to Sections 6(b) and 7(b) hereof, the Committee may amend the terms of
any Award granted under the Plan prospectively or retroactively, except in the
case of a Qualified Performance-Based Award where such action would result in
the loss of the otherwise available exemption of such Award under Section 162(m)
of the Code. Subject to Section 4(c) above, no amendment shall materially impair
the rights of any Participant without his or her consent.
 

15.   MISCELLANEOUS.

 
(a) WITHHOLDING TAXES.  All Awards under the Plan will be made subject to any
applicable withholding for taxes of any kind. The Company shall have the right
to deduct from any amount payable under the Plan, including delivery of shares
of Common Stock to be made under the Plan, all federal, state, city, local or
foreign taxes of any kind required by law to be withheld with respect to such
payment and to take such other actions as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes. If shares of
Common Stock are used to satisfy withholding taxes, such shares shall be valued
based on the Fair Market Value thereof on the date when the withholding for
taxes is required to be made and shall be withheld only up to the minimum
required tax withholding rates or such other rate that will not trigger a
negative accounting impact on the


A-12



--------------------------------------------------------------------------------



 



Company. The Company shall have the right to require a Participant to pay cash
to satisfy withholding taxes as a condition to the payment of any amount
(whether in cash or shares of Common Stock) under the Plan.
 
(b) SUBSTITUTE AWARDS FOR AWARDS GRANTED BY OTHER ENTITIES.  Substitute Awards
may be granted under the Plan for grants or awards held by employees of a
company or entity who become Employees as a result of the acquisition, merger or
consolidation of the employer company by or with the Company or a Subsidiary.
Except as otherwise provided by applicable law and notwithstanding anything in
the Plan to the contrary, the terms, provisions and benefits of the Substitute
Awards so granted may vary from those set forth in or required or authorized by
this Plan to such extent as the Committee at the time of the grant may deem
appropriate to conform, in whole or part, to the terms, provisions and benefits
of the grants or awards in substitution for which they are granted.
 
(c) NO RIGHT TO EMPLOYMENT.  Neither the adoption of the Plan nor the making of
any grant or Award shall confer upon any Employee any right to continued
employment with the Company or any Subsidiary, nor shall it interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
any Employee at any time, with or without cause.
 
(d) UNFUNDED PLAN.  The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.
 
(e) PAYMENTS TO TRUST.  The Committee is authorized to cause to be established a
trust agreement or several trust agreements whereunder the Committee may make
payments of amounts due or to become due to Participants in the Plan.
 
(f) ENGAGING IN COMPETITION WITH COMPANY.  In the event a Participant terminates
his or her employment with the Company or a Subsidiary for any reason
whatsoever, and within eighteen (18) months after the date thereof accepts
employment with any competitor of, or otherwise engages in competition with, the
Company, the Committee, in its sole discretion, may require such Participant to
return, or (if not received) to forfeit, to the Company the economic value of
any Award which is realized or obtained (measured at the date of exercise,
vesting or payment) by such Participant (i) at any time after the date which is
six months prior to the date of such Participant’s termination of employment
with the Company or (ii) during such other period as the Committee may
determine. The provisions of this Section 15(f) shall cease to have any force or
effect whatsoever immediately upon the occurrence of any Change in Control
described at Section 13 hereof.
 
(g) OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS.  Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of any termination indemnity or severance pay law of any country
and shall not be included in, nor have any effect on, the determination of
benefits under any pension or other employee benefit plan or similar arrangement
provided by the Company or any Subsidiary, unless (i) expressly so provided by
such other plan or arrangement or (ii) the Committee expressly determines that
an Award or a portion thereof should be included as recurring compensation.
Nothing contained in the Plan shall prohibit the Company or any Subsidiary from
establishing other special awards, incentive compensation plans, compensation
programs and other similar arrangements providing for the payment of
performance, incentive or other compensation to Employees or Directors. Payments
and benefits provided to any Employee or Director under any other plan,
including, without limitation, any stock option, stock award, restricted stock,
deferred compensation, savings, retirement or other benefit plan or arrangement,
shall be governed solely by the terms of such other plan.
 
(h) SECURITIES LAW RESTRICTIONS.  In no event shall the Company be obligated to
issue or deliver any shares of Common Stock if such issuance or delivery shall
constitute a violation of any provisions of any law or regulation of any
governmental authority or securities exchange on which the Common Stock is
listed. No shares of Common Stock shall be issued under the Plan unless counsel
for the Company shall be satisfied that such issuance will be in compliance with
all applicable federal and state securities laws and regulations and all
requirements of any securities exchange on which the Common Stock is listed.
 
(i) GRANT AGREEMENTS.  Each grant of an Award under the Plan shall be evidenced
by a grant agreement, in a form specified by the Committee, which shall set
forth the terms and conditions of the grant and such related matters as the
Committee shall, in its sole discretion, determine consistent with this Plan. A
grant agreement may be in an electronic medium, may be limited to a notation on
the books and records of the Company and, unless determined otherwise by the
Committee, need not be signed by a representative of the Company or a
Participant.


A-13



--------------------------------------------------------------------------------



 



(j) SEVERABILITY.  In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.
 
(k) GOVERNING LAW.  The Plan shall be governed by and construed in accordance
with the laws of the State of Ohio.
 
(l) COMPLIANCE WITH SECTION 409A OF THE CODE.  Awards granted under the Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Committee determines that any Award granted under
the Plan is subject to Section 409A of the Code, the grant agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any grant agreement (unless
the grant agreement provides otherwise with specific reference to this Section),
an Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under this Plan in a manner that would result
in the imposition of an additional tax under Section 409A of the Code upon a
Participant. Although the Company intends to administer the Plan so that Awards
will be exempt from, or will comply with, the requirements of Section 409A of
the Code, the Company does not warrant that any Award under the Plan will
qualify for favorable tax treatment under Section 409A of the Code or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its Subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise or
payment of any Award under the Plan.


A-14